                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

JANET CLASEN, mother of minor child
M.S.,

                             Plaintiff,
v.                                                     Case No. 17-1280-EFM

UNIFIED SCHOOL DISTRICT NO. 266,
SEDGWICK COUNTY, STATE OF KANSAS,
et al.,

                             Defendants.


                                           ORDER

      Plaintiff has filed a motion (ECF No. 100) for reconsideration of the court’s order

denying her leave to take additional depositions (ECF No. 98). Because plaintiff offers

no reason that would justify reconsideration of the court’s October 10, 2018 order, her

motion is denied.

      Motions for reconsideration of non-dispositive orders must be based on: “(1) an

intervening change in controlling law, (2) the availability of new evidence, or (3) the

need to correct clear error or prevent manifest injustice.”1 The decision whether to grant

or deny a motion for reconsideration is committed to the court’s discretion.2 A motion

for reconsideration is appropriate if the court “has obviously misapprehended a party’s

      1
          D. Kan. Rule 7.3(b).
      2
       Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1235–36
(10th Cir. 2001).

                                             1
position on the facts or the law.”3 However, a motion to reconsider should not be used to

“rehash previously rejected arguments or to offer new legal theories or facts.” 4 Such a

motion “is not a second chance for the losing party to make its strongest case or to dress

up arguments that previously failed.”5

      Although plaintiff cites the applicable local rule, she doesn’t argue relief is proper

under any of the three bases for reconsideration. Instead, plaintiff simply identifies the

individuals she seeks to depose and “the types of information they could provide.”6

Plaintiff’s motion is merely an attempt to dress up arguments previously asserted—or that

could have been asserted—in her motion for leave.

      Accordingly, plaintiff’s motion (ECF No. 100) is denied.

      IT IS SO ORDERED.

      Dated October 17, 2018, at Kansas City, Kansas.

                                         s/ James P. O’Hara
                                         James P. O’Hara
                                         U.S. Magistrate Judge

      3
        Hammond v. City of Junction City, Kan., 168 F. Supp. 2d 1241, 1244 (D. Kan.
2001) (quoting Sithon Mar. Co. v. Holiday Mansion, 177 F.R.D. 504, 505 (D. Kan.
1998)).
      4
        Theno v. Tonganoxie Unified Sch. Dist. No. 464, 377 F. Supp. 2d 952, 976 (D.
Kan. 2005) (citing Demster v. City of Lenexa, Kan., 359 F. Supp. 2d 1182, 1184 (D. Kan.
2005)).
      5
      Voelkel v. General Motors Corp., 846 F. Supp. 1482, 1483 (D. Kan. 1994) (citing
OTR Driver at Topeka Frito-Lay, Inc.’s Distrib. Cr. of Frito-Lay, Inc., No. 91-4193,
1993 WL 302203, at *1 (D. Kan. July 19, 1993)).
      6
          ECF No. 100 at 3.
                                            2
